In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), entered May 14, 2008, as granted that branch of the defendants’ motion which was pursuant to CPLR 1003 to the extent of adding Messardiere Design Quest, Inc., as a defendant.
Ordered that the order is affirmed insofar as appealed from, with, costs.
Contrary to the plaintiffs contention, the Supreme Court did not improvidently exercise its discretion in granting that branch of the defendants’ motion which was pursuant to CPLR 1003 to the extent of adding Messardiere Design Quest, Inc., as a defendant (see Merchants Bank of N.Y. v Rosenberg, 31 AD3d 507, 508 [2006]; Rutar v Hawes, 157 AD2d 654 [1990]).
*744The plaintiff’s remaining contentions are without merit. Rivera, J.R, Florio, Miller and Hall, JJ., concur. [See 2008 NY Slip Op 31482(U).]